         Case 19-13281-KHK                   Doc 29       Filed 12/05/19 Entered 12/05/19 11:37:05                         Desc Main
                                                          Document     Page 1 of 1
                                                  UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF VIRGINIA
                                                            Alexandria
                                                      ______________________ Division


In re Hilda H Walker
                                                                                          Case No. 19-13281-KHK
                                                    Debtor(s)                             Chapter 7

                             ORDER UPON CONVERSION OF CHAPTER 13 TO CHAPTER 7

The debtor(s) in this case filed a petition under Chapter 13 of the Bankruptcy Code on               October 3, 2019           , and on
        December 3, 2019                , filed a notice of conversion to one under Chapter 7. Accordingly, it is ORDERED that:

         1. The Trustee in the superseded case shall file a final report and account as required by Federal Rule of Bankruptcy
Procedure 1019(5) with the Court within 30 days after the conversion of this case, with a copy to be mailed to the United States
Trustee;

          2. The debtor(s), pursuant to Local Bankruptcy Rule 1017-1(A), shall file with the Court within 14 days after the conversion
of this case as applicable, either:

          (a)           a schedule of unpaid debts incurred after commencement of original bankruptcy case, and a list of creditors in the
                        format required by the Clerk, or
          (b)           a certification that no unpaid debts have been incurred since the commencement of the case.

[If the debtor fails to file the schedule and list referred to above on the date of conversion of the case, any such subsequent filing shall
be treated as an amendment under Local Rule 1009-1 and the debtor shall be required to give all required notices and distribute all
required copies, including copies to the trustee and the United States Trustee.]

          3. [If original case filed on or after October 17, 2005] The debtor(s), pursuant to Local Bankruptcy Rule 1017-1(C), shall
file with the Court within 14 days after the conversion of this case a Chapter 7 Statement of Your Current Monthly Income, Official
Form 122A-1.

         4. The debtor(s), pursuant to Federal Rule of Bankruptcy Procedure 1019(1)(B), shall file with the Court a Statement of
Intention with respect to secured property, if required, within 30 days after the conversion of this case or before the first date set for
the meeting of creditors in the converted case, whichever is earlier.

          5. [If applicable] If the Chapter 13 plan had been confirmed, the debtor(s) shall file within 45 days after the conversion of
this case, pursuant to Federal Rule of Bankruptcy Procedure 1019(5)(C), either:

          (a)           a schedule of property not listed in the final report and account acquired after filing of the original petition but
                        before entry of conversion order and a schedule of executory contracts and unexpired leases entered into or assumed
                        after the filing of the original petition but before entry of the conversion order, or
          (b)           a certification that the schedules already filed accurately reflect the debtor’s financial affairs as of the date the case
                        was converted.

         6. [If applicable] If the debtor(s) has been making payments by payroll deduction, the employer set forth in the order for
payroll assignment shall cease any payroll deductions for the benefit of the Chapter 13 Trustee.

          .
                                                                                WILLIAM C. REDDEN
                                                                                Clerk of Court

      December 5, 2019
Date: ________________________________                                               /s/ Dayna Huntington
                                                                                By: _____________________________________________
                                                                                                        Deputy Clerk

                                                                                NOTICE OF JUDGMENT OR ORDER
                                                                                ENTERED ON DOCKET
                                                                                December 5, 2019
                                                                                _______________________________

[oucon137 ver. 12/15]
